Title: To Thomas Jefferson from B. Delaferre, 25 October 1803
From: Delaferre, B.
To: Jefferson, Thomas


          
            
              Sir
            
            Newrochelle N.y: october 25th 1803
          
          If I was to address any other person of Your Excelencys exalted situation and charactur I should be at a loss for an appology for the liberty of this intrusion but my perfect Knoledge of your philantropy and benevolent disposition make me certain of finding a rady excuse in your heart when I mention that I am unfortuate & Sick for redress from the comun father the wretched
          before I come to the objet of my request I must trespass on Your Excellency’s patience that you may Judge of the propriety of granting or refusing it
          I am Sir one of the french officiers who under General Rochambeau had the honor to serve the american Cause my part in the Ever memorable and Glorious Campaign of 1781 was not a passive one and a sever wound which I recived at the siege of york has for Ever incapaciated for any laborious Exercise, soon after the peace prefering the blessing of an Enlightened liberty to the allurements & flatering prospect of court favour I left my native land and become a Citizen of thos states and remained Ever since in america wher I injoyed for many years the blessing of a large fortune and the Estim and respect of my fellow Cityzens but helas! a series of misfortunes (which I am sorry but candid Enough to confess ware the fruit of my own folly and misconduct) have striped me of all and left me penny and freind less in a word no wrechedness can surpass mine! nex to my wish of Been usefull to my self, to My adopted country, and to society my most ardent desir is to remouve from the stage of my folly and humilliation to a spote where I may hope to concel the Estem of the respectable part of society By application to my duty and the propriety of my conduct. after that candid confession I hope your Excelency will forgive me if I Bessige you to Employ me in some capacity in one of the offices to be fellet in the new settlement of Louisiana; I flater my self that the Knoledge of the french and English languages my Education and my former habit of life will Enable me to be usefull and to Give satisfaction and Your Excelency may Depend on the Exactitude and fidility of a person on whom you should have confered such a favour
          
          I am with the greatest respect Sir Your Excellency’s Most humble & obedient Servant
          
            B. Delaferre
            
          
        